EXHIBIT 10.2

 
ENVIRONMENTAL PROCESSING AND COST SHARING AGREEMENT
 
This Environmental Cost Sharing Agreement (“Agreement”) is entered into as of
________________, 2010, by and among CADIZ INC. (“CADIZ”) and SANTA MARGARITA
WATER DISTRICT (“SMWD”), each a “Party” and collectively the “Parties.”
 
RECITALS
 
A.           CADIZ and SMWD have agreed to the terms of a separate option
agreement (the, “Option Agreement”), subject to environmental review and other
conditions, with this Agreement serving as an exhibit to the Option Agreement.
 
B.           The Parties acknowledge and agree that other public water purveyors
within six Southern California counties (Ventura, Los Angeles, Orange,
Riverside, San Bernardino and San Diego) are evaluating their potential
participation in the Project (as defined in herein and to be more particularly
defined in the EIR (see Recital O)) as potential purchasers of Conserved Water.
 
C.           CADIZ owns and controls approximately 35,000 acres of land located
in the Cadiz and Fenner valleys of San Bernardino County (the “Cadiz Property”).
 
D.           San Bernardino County prepared an environmental impact report for
the extraction of groundwater to provide water to overlying land uses in 1993
and approved an agricultural project for the Cadiz Property.
 
E.           Metropolitan Water District (“MWD”) and CADIZ jointly proposed a
conjunctive use project for the Cadiz Property whereby surplus foreign water
from the Colorado River would be stored beneath the Cadiz Property and delivered
to MWD, and in 2002 the United States Department of Interior (the “DOI”) issued
a record of decision and granted a right of way over federal lands for the
proposed project.  In connection with these efforts, an environmental analysis
of the conjunctive use project was prepared but MWD elected not to proceed with
such project and the environmental impact report was not certified.
 
F.           In 2005-2006, CADIZ retained the environmental firm, PCR, to update
the earlier environmental analysis referenced in Recital E and PCR found that
there were no material changes in environmental conditions.
 
G.           In January of 2009, the United States Secretary of Interior opined
that the rights of the railroad right of way secured by written agreement
between CADIZ and the Arizona/California Railroad could be used to transport
water without further action by the DOI.
 
H.           On May 14, 2009, CADIZ entered into a memorandum of understanding
with the Natural Heritage Institute, whereby CADIZ pledged to operate any water
project on the Cadiz Property on a long-term sustainable basis and to avoid
environmental harm.
 
I.           In January of 2010, Professor John Sharp from the University of
Texas completed his peer review of the methodologies used in the calculation of
hydraulic conductivity for carbonate limestone prevalent in the Fenner Valley.
 
J.           Layne Christensen collected field data through the drilling of
three wells in the Fenner Valley to establish the extent of alluvial thickness
and hydraulic conductivity and it completed its work in February of 2010.
 
K.           In March of 2010, CH2MHILL completed an evaluation of hydrologic
conditions within the Fenner Valley and the Orange Blossom Watersheds that are
up-gradient to the Cadiz Property and it has opined that more than 32,000
acre-feet of annual recharge could be safely conserved and extracted from the
Cadiz Property.
 
L.           In April of 2010, CH2MHILL completed an evaluation of subsurface
conditions up-gradient from the proposed well-field for the Project and prepared
and calibrated a computer model that demonstrated it is reasonable to conclude
that more than 30,000 acre-feet per year flows through the Fenner Gap.
 
M.           In April of 2010, Geoscience completed its update of its earlier
studies undertaken in connection with the MWD/Cadiz proposal in 2002 and further
performed an independent evaluation of the subsurface conditions existing within
the Fenner Gap and concluded that the CH2MHILL finding that more than 30,000
acre-feet is reasonable and available..
 
N.           In June of 2010, Professor John Sharp peer reviewed the CH2MHILL
findings and conclusions regarding the quantity of annual recharge and the
reasonableness that more than 30,000 acre-feet per year flows through the Fenner
Gap, determining them both to be reasonable.
 
O.           The Parties intend to conserve groundwater and manage the available
groundwater supply in accordance with the directives stated by the California
Supreme Court in City of Los Angeles v. City of San Fernando (1975) 14 Cal.3d
199 thereby withdrawing any temporary surplus required to obtain optimal
groundwater water levels and to manage extractions within the long-term safe
annual yield.
 
P.           Pursuant to the Option Agreement, an Environmental Impact Report
(“EIR”) will be prepared to assess the environmental impacts of the Project (as
defined below and to be more particularly defined in the EIR).
 
Q.           The Parties desire to enter into an agreement to fairly and
equitably share certain environmental, engineering and other costs related to
the environmental review and compliance process and other state and federal
approvals required to satisfy conditions necessary to implement the Project as
defined herein.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the above recitals and the mutual promises
set forth herein, the Parties hereby agree as follows:
 
ARTICLE 1
DEFINITIONS
 
1.1           Definitions.  The following terms shall have the meaning as set
forth below.
 
(a)           Environmental Costs and Eligible Environmental
Costs.  “Environmental Costs” shall mean all out-of-pocket costs reasonably
incurred by any Party for goods or services provided by third parties for any
environmental review, process or assessment performed for the purpose of
complying with CEQA, NEPA and applicable federal, state and agency regulations
implementing those statutes and all costs incurred in obtaining any permit,
approval, authorization, opinion, assessment or agreement pursuant to the
Endangered Species Act (“ESA”), the California Endangered Species Act (“CESA”),
the public trust doctrine or any other federal or state environmental resource
protection law or applicable federal or state regulations implementing same,
including the costs of studying or designing any mitigation required to comply
with CEQA, NEPA, ESA, CESA or any other federal or state resource protection law
or applicable federal or state regulations implementing same, but excluding any
Excluded Costs.  “Eligible Environmental Costs” shall consist of only those
Environmental Costs identified in an approved Budget and those unbudgeted
Environmental Costs that are reasonably incurred for pre-approved activities but
exceed the approved budget (including approved change orders), provided that
budgeted Eligible Environmental Costs shall not exceed $1,000,000.
 
(b)           Environmental Litigation Costs.  “Environmental Litigation Costs”
shall mean all costs reasonably incurred by any Party to defend any litigation
that challenges, in whole or in part, compliance with applicable environmental
laws and regulations or applicable federal or state regulation implementing
same.
 
(c)           Environmental Mitigation Costs.  “Environmental Mitigation Costs”
shall mean all costs of mitigation in making the water available for delivery to
the Colorado River Aqueduct (“CRA”), including but not limited to, costs for
goods and/or services provided by third parties and for use of in-house
resources, including real or personal property or personnel, to design,
construct, build, purchase, finance, administer, manage or operate any
mitigation measure as a result of the environmental review
process.  “Environmental Mitigation Costs” shall specifically exclude “Service
Area Mitigation Costs” as defined in Section 4.2.
 
(d)           Excluded Costs.  Notwithstanding anything to the contrary herein,
the following costs shall be excluded from the definitions of Environmental
Costs and Eligible Environmental Costs and will not be subject to cost-sharing
absent a separate written agreement between the Parties:  Hydrologic studies
completed prior to the date of this Agreement, including but not limited to
Layne-Christensen, CH2MHILL, Geoscience, Professor Sharp, Environmental
Litigation Costs, any costs related to a subject matter that is beyond the scope
of this Agreement, each Party’s internal costs, including overhead and review
costs, Environmental Mitigation Costs, and Service Area Mitigation Costs.
 
(e)           Project.  For purposes of environmental review, “Project” shall
have the meaning set forth in Exhibit “A” to this Agreement.
 
1.2           Rules of Construction and Word Usage.  Unless the context clearly
requires otherwise, the Recitals to this Agreement are a part of this Agreement
to the same extent as the Articles; the Exhibits attached to this Agreement are
incorporated by reference and are to be considered part of the terms of this
Agreement; the plural and singular numbers include the other; the masculine,
feminine, and neuter genders include the others; “shall,” “will,” “must,” and
“agrees” are each mandatory; “may” is permissive; “may not” is prohibitory; “or”
is not exclusive; “includes” and “including” are not limiting; and “person”
includes any natural person or legal entity.
 
ARTICLE 2
MANAGEMENT AND ADMINISTRATION
 
2.1           Lead Agency.  SMWD will act as the lead agency for environmental
review of the Project (the “Lead Agency”) pursuant to California Resources Code,
sections 21002.1 and 21067, and the CEQA Guidelines, section
15051(d).  Responsible agencies pursuant to California Resources Code, section
21069, may include other parties that subsequently elect to acquire Conserved
Water from the Project and the County of San Bernardino (“Responsible
Agencies”).
 
2.2           Responsibility.
 
(a)           Primary Responsibility.  The Lead Agency and each Responsible
Agency shall have the discretion to approve or reject the proposed Project and
to certify the EIR.
 
(b)           Cooperation.  The Parties will cooperate and consult with each
other Party and each Responsible Agency with a view to assuring the timely and
proper completion of all environmental reviews and assessments contemplated by
the Project.
 
(c)           Preparation of Administrative Draft.  CADIZ will exercise good
faith and best efforts in selecting competent professionals and consultants to
perform the tasks that are necessary and prudent to implement the environmental
review of the Project, such selection to be made with the consent of SMWD which
shall not be unreasonably withheld or delayed. CADIZ will assume primary
responsibility for causing the retention of a qualified expert to prudently
prepare an administrative draft of environmental documents, studies, analyses,
and reports sufficient to allow SMWD to exercise its independent judgment in
accordance with its statutory duties to evaluate the EIR upon review of the
Project in compliance with all applicable laws.
 
(d)           Reservation of Discretion. SMWD retains its complete and
unfettered discretion to review the adequacy of the information presented by
CADIZ and its experts and to exercise its complete and unfettered discretion to
approve or disapprove the EIR and the Project following the completion of
environmental review.
 
2.3           Budget.  Within sixty (60) days from the date of execution of this
Agreement, the Parties will develop a budget, retain estimates from qualified
consultants to complete the required work and a schedule for completion of
environmental review.  The Parties will exercise good faith and best efforts to
agree upon the budget.  However, the approved budget of all Eligible
Environmental Costs shall not exceed $1,000,000.
 
2.4           Consultants’ Work.  The Parties acknowledge and agree that upon
completion of the environmental process: (i) all studies, reports, analyses, and
plans shall be the joint property of CADIZ, on the one hand, and the Lead
Agency, on the other hand and (ii) without further permission, consent of any
Party or additional compensation, CADIZ will be entitled to copies of all such
studies, reports, analyses and plans that are prepared or relied upon during
environmental review of the Project.
 
2.5           Managers.
 
(a)           Designation of Contract Managers.  In order to facilitate and
implement this Agreement, the contract manager designated by each Party herein
shall be responsible for managing and implementing that Party’s performance
hereunder.  Any Party may change its designated contract manager at any time by
prior written notice to the other Parties.  The initial contract managers are:
 
For SMWD:                      ____________________________
 
For CADIZ:                      ____________________________
 
(b)           Communications.  All correspondence, notices or other matters
related to this Agreement, including payments, shall be directed to the
appropriate contract manager designated above.
 
ARTICLE 3
ENVIRONMENTAL COSTS AND LITIGATION COSTS
 
3.1           Cost Sharing Percentages.  All Eligible Environmental Costs will
be allocated and shared among CADIZ and SMWD in accordance with this Section
3.1:
 
(a)           Up to $125,000 of the Eligible Environmental Costs shall be borne
by SMWD, subject to the paragraph below.
 
(b)           The remainder of the Eligible Environmental Costs shall be borne
by CADIZ, subject to the paragraph below.
 
Each Responsible Agency shall bear its own environmental review and process
costs, without limitation, and shall not have any cost-sharing responsibility
under this Agreement.  However, the Parties acknowledge that CADIZ may, in its
discretion, enter into option agreements and secure revenue that may be
contributed towards Environmental Costs.
 
3.2           Payment of Environmental Costs.  All Eligible Environmental Costs
will be estimated by CADIZ in advance and invoiced to SMWD by CADIZ.  Payment of
the Eligible Environmental Costs, as incurred, shall be made in the following
order of priority:
 
(a)           CADIZ shall pay up to $500,000 of the Eligible Environmental Costs
by (i) depositing the lesser of $250,000 or 25% of the estimated Eligible
Environmental Costs on the effective date of this Agreement, and (ii) paying the
balance up to an aggregate of $500,000 of the Eligible Environmental Costs as
incurred and as invoiced by CADIZ.
 
(b)           After CADIZ has paid $500,000 of the estimated Eligible
Environmental Costs as provided above, then SMWD shall pay twenty-five percent
(25%) of the Eligible Environmental Costs by paying such costs as incurred and
invoiced by CADIZ (limited, however, to a cumulative maximum of $125,000 for
SMWD).
 
(c)           Each Party’s share of Eligible Environmental Costs and payments
towards such share shall be maintained and accounted for in order to conduct
reconciliations to such accounts time to time as agreed to by the Parties.
 
(d)           Each Party’s share of unexpected Eligible Environmental Costs that
are projected to exceed the cap of $1,000,000 will be subject to further written
authorization by the Parties but will be funded in accordance with the
allocation percentages set forth in Section 3.1 above.
 
3.3           Environmental Litigation Costs.  The Parties agree to cooperate,
to proceed with reasonable diligence, and to use reasonable best efforts in
evaluating potential proceedings challenging the legality, validity or
enforceability of any term of this Agreement.  Each Party shall bear its own
Environmental Litigation Costs incurred in connection with any such defense,
except as such Party may otherwise agree pursuant to a joint defense agreement
between or among one or more of the other Parties.  Moreover, each Party may
determine in its own complete discretion that it does not wish to assume the
cost of defense.  In such case, CADIZ shall have the unilateral right to fund
the declining Party’s portion of the Environmental Litigation Costs in addition
to its own and the declining Party shall also participate in the defense.
 
3.4           Credit or Reimbursement of Eligible Environmental Costs.
 
(a)           If SMWD approves the Project and elects to proceed with the
Project, CADIZ will provide SMWD with a credit towards its subsequent purchase
of water or storage in the Project pursuant to its Option Agreement in an amount
equal to the unreimbursed Eligible Environmental Costs paid by SMWD.
 
(b)           If SMWD approves the Project, but CADIZ elects not to proceed with
the Project, CADIZ will reimburse SMWD in an amount equal to the unreimbursed
Eligible Environmental Costs paid by SMWD.
 
(c)           If SMWD certifies the EIR but does not approve the Project and
therefore does not proceed with the Project, CADIZ will reimburse SMWD in an
amount equal to the unreimbursed Eligible Environmental Costs paid by SMWD.
 
ARTICLE 4
ENVIRONMENTAL MITIGATION COSTS
 
4.1           Environmental Mitigation Costs.  CADIZ will be responsible for
payment of all Environmental Mitigation Costs, subject to CADIZ’ termination
rights under Article 6.
 
4.2           Service Area Mitigation Costs.  Notwithstanding anything to the
contrary herein, SMWD will be responsible for all costs of mitigation within its
water service area (“Service Area Mitigation Costs”).
 
ARTICLE 5
DISPUTE RESOLUTION
 
5.1           Disputes.  The Parties or their delegates shall seek to resolve
any dispute concerning the interpretation or implementation of this Agreement
through good faith negotiation involving, as and when appropriate, the general
manager or chief executive officer of each of the Parties.  Any dispute that
remains unresolved thirty (30) days after notice of the dispute is made to the
Parties, shall be resolved pursuant to Section 5.2.
 
5.2           Arbitration.  Any dispute that remains unresolved thirty (30) days
after notice of the dispute is made to the Parties, shall be resolved by a
single arbitrator with substantial experience on the matter or matters in
dispute, conducted in accordance with JAMS.  If the Parties cannot agree on a
single arbitrator within ten (10) days of the written election to submit the
matter to arbitration, either Party may request JAMS to appoint a single,
neutral arbitrator.  The Parties shall use their reasonable best efforts to have
the arbitration proceeding concluded within ninety (90) business days of
selection of the arbitrator.  In rendering the award, the arbitrator shall
determine the rights and obligations of the Parties according to the substantive
and procedural laws of California.  All discovery shall be governed by the CCP
with all applicable time periods for notice and scheduling provided therein
being reduced by one-half.  The arbitrator may establish other discovery
limitations or rules.  The arbitrator shall have the authority to grant
provisional remedies and all other remedies at law or in equity, but shall not
have the power to award punitive or consequential damages.  The decision of the
arbitrator shall be final, conclusive and binding upon the Parties, and either
Party shall be entitled to the entry of judgment in a court of competent
jurisdiction based upon such decision.  The losing Party shall pay all costs and
expenses of the arbitration; provided, however, if neither Party is clearly the
losing Party, then the arbitrator shall allocate the arbitration costs between
the Parties in an equitable manner, as the arbitrator may determine in his or
her sole discretion.
 
ARTICLE 6
TERM AND TERMINATION
 
6.1           Term.  This Agreement shall commence as of the effective date of
the Option Agreement, and shall continue until terminated by mutual agreement of
all of the Parties, pursuant to Section 6.3, or as to any particular Party, if
applicable, pursuant to Section 6.2.
 
6.2           Termination of Participation by SMWD.
 
(a)           Voluntary Termination.  SMWD may elect to terminate its
participation in this Agreement, and thus the Project, at any time upon written
notice to the other Parties (“Termination Notice”).  The Termination Notice will
be effective on the date on which CADIZ receives such Termination Notice
(“Termination Date”).
 
(b)           Other.  This Agreement shall also terminate upon SMWD’s withdrawal
of its participation in the Project.  “Withdrawal” shall mean, whether voluntary
or involuntary, any of the following:  (i) the failure of SMWD to timely pay its
share of the Eligible Environmental Costs, (ii) the failure of SMWD to complete
its environmental review of the Project, or (iii) the failure of SMWD to approve
its participation in the Project.
 
(c)           Effect upon Termination of Participation.
 
(i)           SMWD shall not be responsible for costs subject to the
cost-sharing arrangement incurred after the Termination Date, but shall continue
to be responsible for costs subject to the cost-sharing arrangement incurred
prior to the Termination Date.
 
(ii)           SMWD forfeits all rights accruing under this Agreement as of the
Termination Date.
 
6.3           Termination by CADIZ.  CADIZ may terminate this Agreement if it
makes a good faith determination that either:
 
(a)           The projected Environmental Mitigation Costs will exceed $10
million, subject to CADIZ providing written notice to the other Party for
purposes of exploring potential cost-sharing arrangements between and among the
parties for the Environmental Mitigation Costs; or
 
(b)           The Project is infeasible, in which case CADIZ shall provide
written notice of termination to all Parties and reimburse the Parties for the
amounts paid by them pursuant to Section 3.1 or 3.2 and not otherwise reimbursed
or credited pursuant to Section 3.4 hereof, up to the date of termination.
 
ARTICLE 7
GENERAL PROVISIONS
 
7.1           Release.  CADIZ expressly and knowingly fully and forever releases
any claims, causes of actions, and remedies CADIZ may have against any Party
arising out of this Agreement, except those arising out of or relating to: (i)
CADIZ’ right to access to joint documents; (ii) CADIZ’ right to have the
Agreement interpreted and rights of the Parties hereto declared; (iii) CADIZ’
right to enforce its right to reimbursement of costs as permitted in this
Agreement; and (iv) CADIZ’ right to fund the legal defense of any Certified EIR.
 
7.2           Amendment.  This Agreement may be amended only by a written
instrument signed by each of the Parties.
 
7.3           Attorney Fees.  If any Party commences a legal proceeding for any
relief against any other Party arising out of this Agreement, the losing Party
shall pay the prevailing Party’s legal costs and expenses, including, but not
limited to, reasonable attorney fees and court costs, except as may otherwise be
specified in the decision or order entered in said proceeding.
 
7.4           Authority.  Each Party represents and warrants that it has the
requisite power and authority to enter into and perform its obligations under
this Agreement.
 
7.5           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but both of which,
taken together, shall constitute one and the same Agreement after each party has
signed such a counterpart.
 
7.6           Interpretation.  The provisions of this Agreement should be
liberally interpreted to effectuate its purposes.  The language of this
Agreement shall be construed simply according to its plain meaning and shall not
be construed for or against either Party, as each Party has participated in the
drafting of this Agreement and has had the opportunity to have their counsel
review it.  Whenever the context and construction so requires, all words used in
the singular shall be deemed to be used in the plural, all masculine shall
include the feminine and neuter, and vice versa.  The word “including” means
without limitation, and the word “or” is not exclusive.  Unless the context
otherwise requires, references herein: (i) to Articles, Sections and Exhibits
mean the Articles and Sections of and the Exhibits attached to this Agreement;
(ii) to an agreement, instrument or other document means such agreement,
instrument or other document as amended, supplemented and modified from time to
time to the extent permitted by the provisions thereof and by this Agreement;
and (iii) to a statute means such statute as amended from time to time and
includes any successor legislation thereto.
 
7.7           Notice.  All notices and other communications required or
permitted to be given under this Agreement shall be in writing and shall be
conclusively deemed to have been duly provided: (i) when transmitted via e-mail;
(ii) seventy-two (72) hours after the writing is deposited in the mail system of
the United States Postal Service prepaid for standard or certified mail return
receipt requested; or (iii) at 4:59 p.m. PDST on the Business Day after the
writing is deposited with a national overnight delivery service, e.g., Federal
Express, DHL Worldwide Express or United Parcel Service, postage prepaid, with
next-business-day delivery guaranteed, provided that the sending Party receives
a confirmation of delivery from the delivery service provider.  Notices shall be
directed as indicated below, or as may be changed or supplemented from time to
time by the recipient Party by giving the other Party written notice in the
manner stated above.
 
If to CADIZ:                          CADIZ, Inc.
550 S. Hope Street, Suite 2850
Los Angeles, CA 90017
(213) 271-1600
(213) 271-1614 (facsimile)
Attn:  Scott Slater
sslater@bhfs.com
 
If to SMWD:                         Santa Margarita Water District
26111 Antonio Parkway
Rancho Santa Margarita, CA  92688
(949) 459-6601
(949) 459-6463 (facsimile)
Attn:  John Schatz
Jschatz13@cox.net
 
7.8           Good Faith.  The Parties agree to exercise their commercially
reasonable best efforts and good faith to effectuate all the terms and
conditions of this Agreement.
 
7.9           Other Instruments.  Each Party shall cause to be executed any
further documents reasonably necessary in the opinion of the requesting
Party.  The requesting Party shall pay the cost of the further documents, except
that each Party shall pay its own attorney fees.
 
7.10           Successors and Assigns.  This Agreement shall be binding on and
shall inure to the benefit of the Parties and their respective successors and
permitted assigns, except as restricted by this Agreement.
 
7.11           No Third-Party Rights.  Nothing in this Agreement, whether
express or implied, is intended to confer any rights or remedies under or by
reason of this Agreement on any persons other than the Parties to this Agreement
and their respective successors and assigns, nor is anything in this Agreement
intended to relieve or discharge the obligations or liability of any third
persons to any party to this Agreement, nor shall any provision give any third
persons any right of subrogation or action over or against any party to this
Agreement.
 
7.12           Waiver.  No waiver of any provision or consent to any action
shall constitute a waiver of any other provision or consent to any other action,
whether or not similar.  No waiver or consent shall constitute a continuing
waiver or consent or commit a Party to provide a waiver in the future except to
the extent specifically stated in writing.  Any waiver given by a Party shall be
null and void if the Party requesting such waiver has not provided a full and
complete disclosure of all material facts relevant to the waiver requested.  No
waiver shall be binding unless executed in writing by the Party making the
waiver.
 
IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date first written above.
 
“SMWD”                                           SANTA MARGARITA WATER DISTRICT


By:           ____________________________________
Title:        ____________________________________




“CADIZ”                                           CADIZ, INC.


By:           ____________________________________
Title:        ____________________________________




Exhibit “A”:                      Project Description

 
 
 
 
EXHIBIT A
 
PROJECT DESCRIPTION
 
A groundwater banking operation on the Cadiz Property for the purpose of
conserving water that is presently evaporated from the Cadiz and Bristol
Dry-Lakes and conjunctively managing imported surface water that is spread and
stored for recovery in accordance with principles of prudent groundwater
management and the standards established in City of Los Angeles v. City of  San
Fernando..  As articulated by San Fernando, the proposed project would make new
and reliable water available for irrigation, solar, municipal water supply,
environmental and other beneficial uses by withdrawing temporary surplus and
managing groundwater extractions consistent with the long-term safe yield for
the groundwater basin.


This Project may conserve, store and deliver to public water systems: (a) native
groundwater water conserved by reducing controllable losses from the aquifer
system and implementing prudent groundwater management strategies, and (b) water
imported from outside the property (probably from the Colorado River) and
percolated to actively recharge the aquifer.  The Project will be conducted
consistent with prevailing groundwater management methodology governed by three
primary principles: (a) Recharge and extraction of native and imported water
within the Property will be conducted in a manner that achieves and then
maintains optimal, long-term, safe (sustainable) yield and conjunctive use of
water; (b) Management of the groundwater levels will not result in harm to the
aquifers, or cause material adverse changes in water quality, differential land
subsidence, or impairment of habitats dependent upon near-surface expressions of
groundwater (such as phreatophytic vegetation, wetlands or surface stream
flows); and (c) The banked water will directly and indirectly result in
restoration of unrelated aquatic ecosystems currently impaired by water
development.


The Project is intended to achieve environmental restoration benefits through
the banking of imported water for active recharge and its use for environmental
restoration purposes.


Up to 1,000,000 acre-feet of available dewatered storage capacity will be
managed and made available for groundwater banking.  Of this amount, 150,000
acre-feet of the dewatered storage capacity will be initially reserved for first
priority Carry-Over Storage Accounts (the right to carry over from year to year
unproduced groundwater).  These Carry-Over Storage accounts may be acquired by
those parties holding Annual Quantity Rights and acquired for the storage of
conserved water and for the storage of imported water.  Further, Supplemental
Storage will be made available to store Annual Quantity Rights that cannot be
delivered by Cadiz due to insufficient capacity in the CRA.


All native and imported water, whether conserved or stored, will be recovered
and conveyed between the Cadiz Property and the CRA along an active railroad
line that Cadiz has acquired from the Arizona & California Railroad.  The
proposed well-field and pipeline will be sized to accommodate the expected
long-term recoverable yield of conserved water from the Fenner Valley and Orange
Blossom Watersheds and foreign water that is stored in wet years and recovered
in dry-years.


The initial term of the Project will be 50 years.